           Case 1:19-cv-03366-RCL Document 30 Filed 02/27/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOSEPH MICHAEL ARPAIO,
                Plaintiff,
                                                           ORAL ARGUMENT
                v.                                           REQUESTED
KEVIN ROBILLARD,
                                                           Civil Action No. 1:19-cv-
and                                                             03366- RCL

HUFFINGTON POST,
and
TESSA STUART,
and
ROLLING STONE,

                Defendants.


        SUPPLEMENT OF NEW CASE AUTHORITY IN SUPPORT OF PLAINTIFF’S
         OPPOSITIONS TO DEENDANT HUFFINGTON POST’S AND DEFENDANT
                    ROLLING STONE’S MOTIONS TO DISMISS

         Plaintiff Joseph Michael Arpaio (“Plaintiff Arpaio”) hereby respectfully submits this

supplement to the record in support of his oppositions to Defendant Huffington Post’s and

Defendant Rolling Stone’s motions to dismiss and sets forth as follows:

         Today, February 27, 2020, the U.S. Court of Appeals for the Ninth Circuit (“Ninth

Circuit”) ruled that Plaintiff Arpaio was never convicted of any misdemeanor, felony or crime. It

held:

         Although President Trump pardoned Arpaio for his ‘conviction’ for criminal
         contempt, Arpaio was never technically ‘convicted’ of anything. Colloquially,
         we use the term ‘convicted’ to describe when an individual has been found of a
         crime. See, e.g. Richard Perez-Pena, Former Arizona Sheriff Joe Arpaio is
         Convicted of Criminal Contempt, N.Y. Times (July 31, 2017); Colin Dwyer, Ex-
         Sheriff Joe Arpaio Convicted of Criminal Contempt, NPR (July 31, 2017).
         Case 1:19-cv-03366-RCL Document 30 Filed 02/27/20 Page 2 of 3



       Legally, though, using the term in this way is imprecise because there is a
       technical difference between a ‘conviction’ and a ‘judgment of conviction.’
       Arpaio suffered a ‘conviction,’ but not a ‘judgment of conviction,’ which does not
       occur until sentence is imposed. See United States v. Smith, 623 F.2d 627, 630
       (9th Cir. 1980).

See Exhibit 1, pg. 6 fn. 1 (emphasis added). As such, this ruling further supports the denial of

Defendants’ motions to dismiss.




Dated: February 27, 2020                           Respectfully submitted,

                                                    /s/ Larry Klayman
                                                   Larry Klayman, Esq.
                                                   D.C. Bar No. 334581
                                                   Chairman and General Counsel
                                                   FREEDOM WATCH, INC.
                                                   2020 Pennsylvania Ave. N.W.
                                                   Suite 345
                                                   Washington, DC 20006
                                                   Tel: (561) 558-5336
                                                   Email: leklayman@gmail.com

                                                   Attorney for Plaintiff
         Case 1:19-cv-03366-RCL Document 30 Filed 02/27/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of February 2020, a true and copy of the

foregoing was filed and served by electronic filing upon counsel listed on the Notice of

Electronic Filing:

Alison Schary
DAVIS WRIGHT TREMAINE, LLP
1919 Pennsylvania Avenue, N.W.
Suite 800
Washington, DC 20006
Telephone: (202) 973-4248
Facsimile: (202) 973-4499
alisonschary@dwt.com

Elizabeth A. McNamara
Rachel F. Strom
DAVIS WRIGHT TREMAINE, LLP
1251 Avenue of the Americas
21st Floor
New York, NY 10020
Telephone: (212) 489-8230

Attorneys for Defendants Tessa Stuart & Rolling Stone

Elizabeth Baldridge
JASSY VICK CAROLAN, LLP
800 Wilshire Boulevard
Suite 800
Los Angeles, CA 90017
Telephone: (310) 870-7048
Facsimile: (310) 870-7010
ebaldridge@jassyvick.com

Attorneys for Defendants TheHuffingtonPost.com, Inc. and Kevin Robillard


                                                         /s/ Larry Klayman
                                                         Larry Klayman
